                        Case 4:19-mj-01994-DF Document 1 Filed 06/18/19 Page 1 of 2
AO 91 (REV. 12/03)




                            UNITED STATES DISTRICT COURT
                                                                                               FILED
                                                                                             06/18/2019
                             WESTERN DISTRICT OF TEXAS, PECOS DIVISION                Clerk, U.S. District Court
                                                                                      Western District of Texas

                                                                                            by: Y. Lujan
                                                                                              Deputy




USA                                                    §
                                                       § CRIMINAL COMPLAINT
vs.                                                    § CASE NUMBER: PE:19-M -01994(1)
                                                       §
(1) Jose Raul Serna-Salazar                            §


           I, the undersigned complainant being duly sworn state the following is true and correct to the best
of my knowledge and belief. On or about June 15, 2019 in Presidio county, in the WESTERN DISTRICT
OF TEXAS defendant did, attempt to enter, entered, and or was found in the United States after having been
previously arrested and deported, removed, excluded or denied admission from the United States and
permission to reapply for admission was not granted by the Secretary of Homeland Security; and the
Defendant failed to establish that he was not required to obtain the consent of the Secretary of Homeland
Security or the Attorney General prior to entering the United States pursuant to 6 USC 203(3), 202(4) and
557.

in violation of Title           8          United States Code, Section(s)    1326

            I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts: "The Defendant, Jose Raul SERNA-Salazar, was arrested by Presidio Border Patrol Agents,
on June 15, 2019, for being an illegal alien present in the United States.




Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,



                                                                     Signature of Complainant
                                                                     Acosta, Hector
                                                                     Border Patrol Agent

June 18, 2019                                                   at   PECOS, Texas
Date                                                                 City and State




DAVID B. FANNIN                                                      ______________________________
UNITED STATES MAGISTRATE JUDGE                                       Signature of Judicial Officer
                   Case 4:19-mj-01994-DF Document 1 Filed 06/18/19 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT - PE:19-M -01994(1)

WESTERN DISTRICT OF TEXAS

(1) Jose Raul Serna-Salazar

FACTS   (CONTINUED)

Investigation and records from the Citizenship and Immigration Services reveal the Defendant was previously
deported, removed or excluded from the United States on 05/29/2019 through Del Rio, Tx, Intl Bridge. The
Defendant was found in the Western District of Texas without having obtained permission from the Secretary
of Homeland Security to re-apply for admission after being deported, removed or excluded. The Defendant is
unlawfully present in the United States.

Defendant is a citizen and national of Mexico.



IMMIGRATION HISTORY:
SERNA-SALAZAR, JOSE has been deported 2 time(s), the last one being to MEXICO on May 29, 2019,
through DEL RIO, TX, INTL BRIDGE

CRIMINAL HISTORY:
06/27/1995, DALLAS, TX, THEFT OF PROPERTY >= $500.00 <= $1,500.00(M), ACCEPTED, HELD -
06/27/1995 - FINAL DISPOSITION UNKNOWN.
11/30/1995, DALLAS, TX, DRIVING WHILE INTOXICATED(M), 03/22/1996 - CONVICTED - 90 DAYS JAIL, 24
MONTHS PROBATION, $272 CC, $500 FINE.
06/27/1999, WOODRUFF, SC, DRIVING WITHOUT A LICENSE(M), 08/04/1999 - CONVICTED.
06/27/1999, WOODRUFF, SC, DRIVING UNDER THE INFLUENCE(M), 08/04/1999 - CONVICTED.
09/22/2004, ASHBURN, GA, DRIVING UNDER THE INFLUENCE OF ALCOHOL(M), DROPPED, TIME EXPIRED
RESTRICTION.
10/10/2004, CLAY COUNTY, FL, AGGRAVATED ASSAULT WITH DEADLY WEAPON(F), DROPPED,
DROPPED/ABANDONED 11/02/2004.
06/13/2006, SWANSEA, SC, UNLAWFUL CARRYING OF WEAPON(M), CONVICTED, 1 YEAR OR $500.00 FINE.
07/02/2006, CAYCE, SC, OPEN CONTAINER OF BEER/WINE(M), ACCEPTED, DISPOSITION UNKNOWN.
05/04/2007, SOUTH CONGAREE, SC, HUNTING, FISHING WIHTOUT LICENSE IN POSSESSION(M), ACCEPTED,
DISPOSITION UNKNOWN.
05/04/2007, SOUTH CONGAREE, SC, OPEN CONTAINER OF BEER/WINE(M), 05/23/2007 - CONVICTED,
$257.50 FINE, JAIL 10 DAYS.
05/04/2007, SOUTH CONGAREE, SC, DRIVING WITHOUT A LICENSE(M), 05/23/2007 - CONVICTED, $25.00
FINE, 10 DAYS JAIL.
